Citation Nr: 1130857	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  10-25 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than May 29, 2009, for the grant of service connection for traumatic brain injury.

2.  Entitlement to an initial rating in excess of 40 percent for traumatic brain injury.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth A. Wagoner, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 2001 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By the May 2009 decision, the RO denied the Veteran's claim for an increased rating for posttraumatic stress disorder, evaluated as 50 percent disabling, and his claim for entitlement to TDIU.  By the December 2009 decision, the RO awarded service connection for traumatic brain injury and assigned a 40 percent rating from May 29, 2009.

As the appeal of the Veteran's claim for an initial rating in excess of 40 percent for traumatic brain injury emanates from his disagreement with the initial rating assigned following the grant of service connection, the Board has characterized the claim as for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

(The decision below addresses the Veteran's claim for entitlement to an effective date earlier than May 29, 2009, for the grant of service connection for traumatic brain injury.  The remaining issues are addressed in the remand that follows the decision.)


FINDING OF FACT

Construed liberally, the Veteran's March 12, 2007, claim of service connection for PTSD also represented a claim of service connection for traumatic brain injury.


CONCLUSION OF LAW

An effective date of March 12, 2007, is warranted for the award of service connection for traumatic brain injury.  38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2010).  The effective date of a reopened claim is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).

By way of background, the Veteran originally filed an application for benefits in March 2007 that included a claim of service connection for PTSD.  In a stressor statement accompanying the service connection claim, the Veteran described the in-service incident that he believed led to his PTSD, which involved the explosion of an improvised explosive device (IED) that struck his vehicle, causing him to hit the windshield and break 6 of 7 panes of glass.  Thereafter, the Veteran filed a separate claim for service connection for traumatic brain injury in May 2009.  The claim was received by the RO on May 29, 2009.  The RO granted the Veteran service connection for traumatic brain injury by a December 2009 rating decision. The RO set the effective date of the award of service connection as May 29, 2009.

The Veteran appealed for an earlier effective date for the award of service connection.  He contends that service connection should be awarded from March 12, 2007-the date of his original claim of service connection.  In particular, the Veteran contends that, when he filed his initial claim for service connection for PTSD, he was seeking compensation not for a specific named disability but for the constellation of symptoms that resulted from his identified in-service stressor of being involved in an explosion caused by an IED that struck his vehicle.  The Board notes in that connection that the United States Court of Appeals for Veterans Claims (Court) has recently held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) that his disability, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, and pursuant to a liberal interpretation of his 2007 claim in accordance with Clemons, supra, the Board finds that the Veteran's service connection claim for a traumatic brain injury has been pending since March 12, 2007.  The Veteran's claims file reflects that on this date, VA received the Veteran's service connection claim for what he identified as PTSD.  However, although the Veteran filed his claim seeking service connection for PTSD specifically, the Board notes that the Veteran has been diagnosed with and sought treatment for multiple disorders, including both PTSD and residuals of the traumatic brain injury he sustained in service when his vehicle was struck by the IED.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's initial March 2007 claim is more accurately classified as a claim that contemplated all residuals of the in-service IED blast.  See Clemons, 23 Vet. App. 1. 

Moreover, the record corroborates the Veteran's reports that he was seeking care both for a service-related psychiatric disability and for traumatic brain injury at the time he filed his initial claim and has received psychiatric care and exhibited symptoms of both PTSD and traumatic brain injury since that time.  Although the Veteran did not specifically claim service connection for traumatic brain injury in his March 2007 application for compensation benefits, the Court has instructed that an application for service connection must be read broadly by VA adjudicators to encompass any diagnoses reasonably within the scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court stated that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms.  Id. at 6-7.  Accordingly, the Board concludes that an effective date of March 12, 2007, for the grant of service connection for traumatic brain injury is warranted.  (This represents a full grant of the benefit sought by the Veteran on this issue.)


ORDER

Entitlement to an effective date of March 12, 2007, for the award of service connection for traumatic brain injury is granted, subject to laws and regulations governing the payment of monetary benefits.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for an initial rating in excess of 40 percent for traumatic brain injury, for an increased rating for PTSD, currently evaluated as 50 percent disabling, and for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).

The Board notes that the record contains statements the Veteran made to VA, including in a May 2009 notice of disagreement with the denial of his claims, concerning an award of disability benefits from the Social Security Administration (SSA).  However, with the exception of a copy of a decision dated in May 2009 awarding the Veteran SSA benefits, no records substantiating the award are present in the claims file.  As records associated with the Veteran's SSA determination could be relevant to the claims on appeal, any additional available medical or other records associated with the Veteran's award of SSA disability benefits must be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In a statement received in January 2010, the Veteran stated that he "would like a hearing ASAP."  Subsequently, the Veteran, through his representative, submitted VA Forms 9 (Appeal to Board of Veterans Appeals) in June 2010 and September 2010.  On both of those documents, the box was checked to indicate that he did not wish to have a hearing before a member of the Board.  A review of the claims file does not reflect that the Veteran has been afforded any hearing.  (It is not entirely clear, but his statement received in January 2010, taken together with the VA Forms 9, suggests that he wants a hearing before RO personnel and not a member of the Board.)  Under these circumstances, and in accordance with his January 2010 request, the Veteran must be provided an opportunity to present testimony.

Regarding the Veteran's claim for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU), the Board acknowledges that under applicable criteria, a TDIU may be awarded where the schedular rating is less than total and when it is determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under § 4.16(a), if there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more disabilities, at least one of those disabilities must be rated at 40 percent or more, and the total combined rating must be 70 percent or more.  Disabilities resulting from common etiology or a single accident, disabilities of one or both of the upper extremities or of the lower extremities, disabilities affecting a single body system, multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war may be considered as one disability in applying the provisions of § 4.16(a).  Despite these requirements, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

The Board notes that the Veteran is service connected for PTSD, rated as 50 percent disabling; traumatic brain injury, rated as 40 percent disabling; and tinnitus, rated as 10 percent disabling.  The current combined evaluation for the Veteran's service-connected disabilities is 70 percent.  See 38 C.F.R. § 4.25 (2010).  

The United States Court of Appeals for Veterans Claims (Court) has stated that in order for a Veteran to prevail on a claim for TDIU, the record must reflect some factor that takes his case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In adjudicating a claim for a TDIU, the Board may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  In Friscia, the Court stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  

Here, relevant evidence includes the Veteran's treatment records from the St. Louis VAMC, as well as statements the Veteran and his wife have submitted.  At a July 2010 VA examination, the VA examiner noted that the Veteran's work performance was negatively affected by his PTSD and traumatic brain injury symptoms.  Similarly, at an August 2009 VA traumatic brain injury examination, the Veteran was found to have moderate interference with work due to his symptomatology.  However, the Veteran has stated on multiple occasions, including at a March 2009 VA treatment visit, that he is unable to keep a job due to symptoms of anger and irritability, as well as his desire to isolate himself.  His wife also stated, in a December 2010 letter to VA, that the Veteran has been unable to work because he has difficulty interacting with others.  The Board notes further that no VA examination has been conducted to assess the Veteran's current employability, based on both a thorough assessment of the combined effect of all his service-connected disabilities and his educational and occupational history and experience.

Upon review of the record, the Board finds that a medical examination and opinion is needed to decide the Veteran's claim for TDIU benefits.  Thus, the Veteran must be scheduled for a VA examination and the examiner requested to conduct a physical and psychiatric examination of the Veteran and review of the medical evidence and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) must contact the Veteran and clarify whether he still desires a hearing.  Upon receiving clarification from the Veteran, the AOJ must schedule him for the type of hearing he requests.  (Should he now request a Board hearing, any such hearing should be scheduled after the development set out below is completed.)  If the Veteran no longer desires a hearing, a statement to that effect (preferably, a signed writing by the Veteran or his representative) should be associated with the claims file.

2.  Any medical or other records relied upon by SSA in awarding the Veteran disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2010) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2010).  

The entire claims file, to include a complete copy of this remand, must be made available to the examiner designated to examine the Veteran.  The examiner must consider the current severity of each of the Veteran's service-connected disabilities.  All symptoms related to each service-connected disability should be described in detail.  Report of the examination must include discussion of the Veteran's documented medical history and assertions.  In addition, the examiner must elicit from the Veteran and record for evaluation purposes a full work and educational history.

Following the above-requested examination of the Veteran and review of the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's service-connected PTSD, traumatic brain injury, and tinnitus combine to preclude substantially gainful employment that is consistent with the Veteran's education and occupational experience.

4.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


